DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Amendment
No amendment was filed in response to the Non-Final rejection mailed 4 February 2021.
Claims 1-5 and 7-10 are currently pending and under examination.

Status of Rejections
All previous rejections are herein maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiaxiang in view of Abbott (US 2004/0097755 A1) and Reusmann et al (US 2011/0024299 A1) and Browning et al (US 2015/03786810 A1) and Jiang et al (US 2014/0205856 A1).
 As to claims 1-4, Haixiang discloses a method of applying a protective aluminum coating with improved adhesion on an aluminum alloy component comprising:
	pretreating the surface of the component by depositing a sacrificial protective layer using an immersion coating process (pg. 3 last paragraph “first, the dizincate conversion..” which reads on zincating of claims 2, 3 and 4); 
	electrolytically removing portions of or all of the protective layer and portions of the underlying aluminum alloy substrate (pg. 2 “The electrolytic etching part includes anode electrolytic etching and dizincate conversion etching;”, “anode electrolytic etching” throughout, pg. 3 “an aluminum alloy is used as an anode, and an insoluble electrode is used as a cathode for anode electrolytic etching. 2 minutes; in this process, you can consider using a mixed solution of 
	electrodepositing a protective aluminum coating on the component (deposition of “sulfamate electroplating” pg. 2. 
	Haixiang fails to explicitly disclose electrolytic etching in an ionic liquid and the explicit result of the roughening process.
	Abbott discloses electrolytic etching of aluminum in ionic liquids ([0037]). Reusmann discloses in-situ electroetching with an ionic liquid (Abstract [0060]) used for aluminum electrodeposition (Abstract).
	Browning discloses methods to improve the adhesion of aluminum plating (Title) by providing the a roughened surface (Fig. 3B, 4b) which read on the limitations of “removing all of the sacrificial protective layer and portions of the underlying aluminum alloy substrate to create depressions in the surface of the component in second selected areas” and creating depressions within the aluminum substrate (#407 Fig 4). Jiang discloses leaving portions of the zincate layer behind, equated with the limitation “removing portions of the sacrificial protective layer so as to leave protruding islands of the sacrificial protective layer over the surface of the component in first selected areas”, which leads to better adhesion with further layers ([0064]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an ionic liquid as taught by Abbott and Reusmann in the method of Haixiang because the ionic liquid is recognized as a composition to etching layers aluminum, where the recitation of “electropolishing” is evidence that said liquids are capable of removal of the desired layer (See Reusmann ad evidence that ionic liquid are capable of providing electroetching as well). See MPEP 2144.07. Further, it would have been obvious to have .
 
Claims 1-4 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alemany et al (US 2012/0006688 A1) in view of Haixiang, Abbott, and Rausmann, Browning et al (US 2015/03786810 A1) and Jiang et al (US 2014/0205856 A1)..
As to claims 1-4 and 8-10, Alemany discloses electrodepositing a protective aluminum coating over an aluminum component (Example 1 and [0222] disclosing aluminum alloys which reads on instant claim 1) using a ionic liquids such as EMIC-Cl-AlCl3 (Example 1 which reads on instant claims 9 and 10) where the resultant coating is pure aluminum via disclosure of only aluminum being deposited thus resulting in a pure aluminum coating (as required by instant claim 8).
	Haixiang discloses a method of applying a protective aluminum coating with improved adhesion on an aluminum alloy component comprising:
	pretreating the surface of the component by depositing a sacrificial protective layer using an immersion coating process (pg. 3 last paragraph “first, the dizincate conversion..” which reads on zincating of claims 2, 3 and 4); 
	electrolytically removing portions of or all of the protective layer and portions of the underlying aluminum alloy substrate (pg. 2 “The electrolytic etching part includes anode 
	electrodepositing a protective aluminum coating on the component (deposition of “sulfamate electroplating” pg. 2. It is noted the recitation of “protective aluminum coating” with respect to claims 1-7, 9, and 10 does not require the coating to be aluminum since the base substrate is an aluminum alloy, thus any coating over said aluminum alloy can be interpreted as a “protective aluminum coating” as it protects the aluminum).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the pretreatment method of Haixiang in the method of Alemany because it provides an enhanced adhesion to the base aluminum substrate.
	Alemany, as modified by Hiaxiang, discloses applying both anodic and cathodic potential pulsed (in which the cathodic pulse provides the deposit and the opposite anodic pulse provide a dissolution) yet fails to explicitly disclose electrolytic etching of aluminum.
	Abbott discloses electrolytic etching of aluminum in ionic liquids ([0037]). Reusmann discloses in-situ electroetchin with an ionic liquid (Abstract [0060]) used for aluminum electrodeposition (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an ionic liquid as taught by Abbott and Reusmann in the method of Alemany, as modified by Hiaxiang, because the ionic liquid is recognized as a composition to etching layers aluminum, where the recitation of “electropolishing” is evidence that said liquids 
	Alemany, as modified by Hiaxiang and Reusmann, fail to disclose the specific options of the result of the roughening.
	Browning discloses methods to improve the adhesion of aluminum plating (Title) by providing the a roughened surface (Fig. 3B, 4b) which read on the limitations of “removing all of the sacrificial protective layer and portions of the underlying aluminum alloy substrate to create depressions in the surface of the component in second selected areas” and creating depressions within the aluminum substrate (#407 Fig 4). Jiang discloses leaving portions of the zincate layer behind, equated with the limitation “removing portions of the sacrificial protective layer so as to leave protruding islands of the sacrificial protective layer over the surface of the component in first selected areas”, which leads to better adhesion with further layers ([0064]).	
	It would have been obvious to have provided removing all of the sacrificial protective layer and portions of the underlying aluminum alloy substrate to create depressions in the surface of the component in second selected areas as taught by Browning OR the islands of Jiang in the method of Alemany, as modified by Hiaxiang and Reusmann, because the islands lead to better adhesion with further layers ([0064]) OR because the depressions of Browning serve to anchor the further deposited aluminum layers ([0032]-[0033]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Hiaxiang, as modified by Abbott, Rausmann, Jiang, Or Browning, in view of Donakaowski et al (US 4,126,483).
Hiaxiang, as modified by Abbott, Rausmann, Jiang, Or Browning, fails to explicitly disclose the thickness of the sacrificial layer.
	Donakowski discloses thickness of zincate layers which are easily etched (col. 8 lines 1-5 which overlap the instantly claimed range).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a thickness as taught by Donakowski in the method Hiaxiang, as modified by Abbott, Rausmann, Jiang, Or Browning, because the thickness is recognized as a conventional thickness of a zincate layer which is readily etched. See MPEP 2144.07.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alemany, as modified by Hiaxiang, Abbott, Rausmann, Jiang, and Browning, in view of Donakaowski et al (US 4,126,483).
	Alemany, as modified by Hiaxiang, Abbott, Rausmann, Jiang, and Browning, fails to explicitly disclose the thickness of the sacrificial layer.
	Donakowski discloses thickness of zincate layers which are easily etched (col. 8 lines 1-5 which overlap the instantly claimed range).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a thickness as taught by Donakowski in the method of Alemany, as modified by Hiaxiang, Abbott, Rausmann, Jiang, and Browning, because the thickness is recognized as a conventional thickness of a zincate layer which is readily etched. See MPEP 2144.07.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alemany, as modified by Hiaxiang, Abbott, Rausmann, Jiang, and Browning, in view of Abbott et al (US 2004/0097755 A1).
	Alemany, as modified by Hiaxiang, Abbott, Rausmann, Jiang, and Browning, discloses aluminum alloys suitable for the process (Alemany [0222]) but fails to explicitly disclose aluminum alloys as instantly claimed.
	Kenworthy discloses aluminum alloys such as 6061 suitable for aluminum electroplating components ([0015], [0036], [0057], [0066]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a thickness as taught by Kenworthy in the method of Alemany, as modified by Hiaxiang, Abbott, Rausmann, Jiang, and Browning, because it provides a simple substitution of the 

workpiece in providing electroplated aluminum components. See MPEP 2144.07 and 2143 B.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hiaxiang, as modified by Abbott, Rausmann, Jiang, Or Browning, in view of Kenworthy et al (US 2008/0241517 A1)
Hiaxiang, as modified by Abbott, Rausmann, Jiang, Or Browning, fails to explicitly disclose aluminum alloys as instantly claimed.
	Kenworthy discloses aluminum alloys such as 6061 suitable for aluminum electroplating components ([0015], [0036], [0057], [0066]).
.


Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Browning fails to disclose “removing all the sacrificial underlayer…” via Applicant cites to Fig. 3B of Browning showing #302 not removed and Fig, 4b without a sacrificial layer, Fig. 3B shows where islands are produced at tops 305 and valleys 307. Fig. 4b shows no
In response to Applicant’s argument towards Jiang, Applicant argues that because Jiang discloses a multiple zincating process in which a zincate layer is stripped with portions left thereon, therefore provides a different motivation to use a partially etched zincate layer. When viewed in light of primary reference Haixing, it provides motivation with respect to zinc on aluminum, which Haixing clearly discloses. Thus, motivation of for the structure herein one of ordinary skill in the art reading Haixing who is etching a zincate layer would be motivated to leave some of the zincate layer thereon to enhance the adhesion of the deposited zinc on aluminum, independent of any additional processes. Applicant further argues that Jiang fails to disclose an aluminum electrodeposited coating, however since Jiang was not cited as providing said disclosure, said argument is moot.
No further arguments are presented.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.